Case 2:19-cv-00040-JRG-RSP Document 177-4 Filed 12/27/19 Page 1 of 6 PageID #: 3276




                              EXHIBIT 3
            Case 4:13-cv-04510-SBA
Case 2:19-cv-00040-JRG-RSP         Document
                             Document       1 Filed
                                      177-4 Filed    09/30/13
                                                  12/27/19     Page
                                                            Page 2 of16ofPageID
                                                                          5     #: 3277



     1   HAROLD J. MCELHINNY (BAR NO. 66781)
         Email: HMcElhinny@mofo.com
     2   MICHAEL A. JACOBS (BAR NO. 111664)
         Email: MJacobs@mofo.com
     3   MATTHEW I. KREEGER (BAR NO. 153793)
         Email: MKreeger@mofo.com
     4   RICHARD S.J. HUNG (BAR NO. 197425)
         Email: RHung@mofo.com
     5   MORRISON & FOERSTER LLP
         425 Market Street
     6   San Francisco, California 94105-2482
         Telephone:    (415) 268-7000
     7   Facsimile:    (415) 268-7522
     8   Attorneys for Plaintiff
         PALO ALTO NETWORKS, INC.
     9

    10                                   UNITED STATES DISTRICT COURT

    11                              NORTHERN DISTRICT OF CALIFORNIA

    12

    13   PALO ALTO NETWORKS, INC.,                           Case No.
    14                      Plaintiff,                       COMPLAINT FOR PATENT
                                                             INFRINGEMENT
    15          v.
                                                             DEMAND FOR JURY TRIAL
    16   JUNIPER NETWORKS, INC.
    17                      Defendant.
    18

    19          Plaintiff Palo Alto Networks, Inc. complains and alleges as follows:

    20                                      NATURE OF THE ACTION

    21          1.      This is an action for patent infringement arising under the Patent Laws of the

    22   United States, 35 U.S.C. §§ 1, et seq.

    23                                            THE PARTIES

    24          2.      Plaintiff Palo Alto Networks, Inc. (“PAN”) is a Delaware corporation having its

    25   principal place of business at 3300 Olcott Street, Santa Clara, California 95054.

    26          3.      On information and belief, Defendant Juniper Networks, Inc. (“Juniper”) is a

    27   Delaware corporation having its principal place of business at 1194 North Mathilda Avenue,

    28   Sunnyvale, California 94089.
         COMPLAINT FOR PATENT INFRINGEMENT
         CASE NO.                                                                                         1
         sf-3332083
            Case 4:13-cv-04510-SBA
Case 2:19-cv-00040-JRG-RSP         Document
                             Document       1 Filed
                                      177-4 Filed    09/30/13
                                                  12/27/19     Page
                                                            Page 3 of26ofPageID
                                                                          5     #: 3278



     1                                      JURISDICTION AND VENUE
     2           4.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).
     3           5.      This Court has personal jurisdiction over Juniper because Juniper has conducted
     4   and conducts business in this District, has committed and continues to commit acts of patent
     5   infringement in this District, and has harmed and continues to harm PAN by making, using,
     6   offering to sell, or selling infringing products and services in this District.
     7           6.         Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1400(b).
     8                                    INTRADISTRICT ASSIGNMENT
     9           7.      This is an Intellectual Property Action to be assigned on a district-wide basis
    10   pursuant to Civil Local Rule 3-2(c).
    11                                                 COUNT I
    12                           INFRINGEMENT OF U.S. PATENT NO. 5,887,139
    13           8.      PAN incorporates and re-alleges paragraphs 1 through 7 of this Complaint.
    14           9.      PAN is the owner by assignment of U.S. Patent No. 5,887,139 (“the ’139 patent”).
    15   The ’139 patent duly and legally issued on March 23, 1999 and is entitled “Configurable
    16   Graphical User Interface Useful in Managing Devices Connected to a Network.”
    17           10.     Juniper has infringed and continues to infringe one or more claims of the ’139
    18   patent in violation of 35 U.S.C. § 271. Juniper’s acts of infringement include direct infringement
    19   by making, using, offering to sell, or selling its J Series, M Series, MX Series, T Series, and TX
    20   Matrix routers, SRX Series and MAG Series gateways, and EX Series and QFX Series switches
    21   with Junos software and its J-Web network management application in the United States,
    22   including in this District.
    23           11.     Juniper committed these acts of infringement without license or authorization.
    24           12.     As a result of Juniper’s infringement of the ’139 patent, PAN has suffered
    25   damages and will continue to suffer damages.
    26           13.     Juniper will continue to infringe unless this Court enjoins Juniper and its agents,
    27   servants, employees, representatives, and all others acting in active concert with it from infringing
    28   the ’139 patent.
         COMPLAINT FOR PATENT INFRINGEMENT
         CASE NO.                                                                                              2
         sf-3332083
            Case 4:13-cv-04510-SBA
Case 2:19-cv-00040-JRG-RSP         Document
                             Document       1 Filed
                                      177-4 Filed    09/30/13
                                                  12/27/19     Page
                                                            Page 4 of36ofPageID
                                                                          5     #: 3279



     1                                               COUNT II
     2                         INFRINGEMENT OF U.S. PATENT NO. 7,779,096
     3          14.     PAN incorporates and re-alleges paragraphs 1 through 7 of this Complaint.
     4          15.     PAN is the owner by assignment of U.S. Patent No. 7,779,096 (“the ’096 patent”).
     5   The ’096 patent duly and legally issued on August 17, 2010 and is entitled “System and Method
     6   for Managing a Shared Streaming Media Service.”
     7          16.     Juniper has infringed and continues to infringe one or more claims of the ’096
     8   patent in violation of 35 U.S.C. § 271. Juniper’s acts of infringement include direct infringement
     9   by making, using, offering to sell, or selling its VXA Series Content Engines and Junos Content
    10   Encore software in the United States, including in this District.
    11          17.     Juniper committed these acts of infringement without license or authorization.
    12          18.     As a result of Juniper’s infringement of the ’096 patent, PAN has suffered
    13   damages and will continue to suffer damages.
    14          19.     Juniper will continue to infringe unless this Court enjoins Juniper and its agents,
    15   servants, employees, representatives, and all others acting in active concert with it from infringing
    16   the ’096 patent.
    17                                               COUNT III
    18                         INFRINGEMENT OF U.S. PATENT NO. 7,797,439
    19          20.     PAN incorporates and re-alleges paragraphs 1 through 7 of this Complaint.
    20          21.     PAN is the owner by assignment of U.S. Patent No. 7,797,439 (“the ’439 patent”).
    21   The ’439 patent duly and legally issued on September 14, 2010 and is entitled “Cost-Aware
    22   Admission Control for Streaming Media Server.”
    23          22.     Juniper has infringed and continues to infringe one or more claims of the ’439
    24   patent in violation of 35 U.S.C. § 271. Juniper’s acts of infringement include direct infringement
    25   by making, using, offering to sell, or selling its VXA Series Content Engines and Junos Content
    26   Encore software in the United States, including in this District.
    27          23.     Juniper committed these acts of infringement without license or authorization.
    28
         COMPLAINT FOR PATENT INFRINGEMENT
         CASE NO.                                                                                             3
         sf-3332083
            Case 4:13-cv-04510-SBA
Case 2:19-cv-00040-JRG-RSP         Document
                             Document       1 Filed
                                      177-4 Filed    09/30/13
                                                  12/27/19     Page
                                                            Page 5 of46ofPageID
                                                                          5     #: 3280



     1          24.     As a result of Juniper’s infringement of the ’439 patent, PAN has suffered
     2   damages and will continue to suffer damages.
     3          25.     Juniper will continue to infringe unless this Court enjoins Juniper and its agents,
     4   servants, employees, representatives, and all others acting in active concert with it from infringing
     5   the ’439 patent.
     6                                        PRAYER FOR RELIEF
     7          WHEREFORE, PAN prays for relief, as follows:
     8          1.      A judgment that Juniper has infringed the ’139, ’096, and ’439 patents;
     9          2.      An injunction barring Juniper and its officers, directors, agents, servants,
    10   employees, affiliates, attorneys, and all others acting in privity or in concert with them, and their
    11   parents, subsidiaries, divisions, successors and assigns, from further acts of infringement of
    12   PAN’s asserted patents;
    13          3.      An award of damages adequate to compensate for Juniper’s infringement of
    14   PAN’s asserted patents, and in no event less than a reasonable royalty for PAN’s acts of
    15   infringement, including all pre-judgment and post-judgment interest at the maximum rate
    16   permitted by law;
    17          4.      An award of trebled damages under 35 U.S.C. § 284;
    18          5.      A declaration that this case is exceptional under 35 U.S.C. § 285;
    19          6.      An award of PAN’s costs and attorneys’ fees under 35 U.S.C. § 285; and
    20          7.      Any other remedy to which PAN may be entitled.
    21   Dated: September 30, 2013                      MORRISON & FOERSTER LLP
    22

    23                                                  By: /s/ Michael A. Jacobs
                                                              MICHAEL A. JACOBS
    24
                                                               Attorneys for Plaintiff
    25                                                         PALO ALTO NETWORKS, INC.
    26

    27

    28
         COMPLAINT FOR PATENT INFRINGEMENT
         CASE NO.                                                                                                4
         sf-3332083
            Case 4:13-cv-04510-SBA
Case 2:19-cv-00040-JRG-RSP         Document
                             Document       1 Filed
                                      177-4 Filed    09/30/13
                                                  12/27/19     Page
                                                            Page 6 of56ofPageID
                                                                          5     #: 3281



     1                                   DEMAND FOR JURY TRIAL
     2          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Palo Alto Networks, Inc.

     3   hereby demands trial by jury on all issues raised by the Complaint.

     4

     5   Dated: September 30, 2013                    MORRISON & FOERSTER LLP
     6

     7                                                By: /s/ Michael A. Jacobs
                                                            MICHAEL A. JACOBS
     8
                                                             Attorneys for Plaintiff
     9                                                       PALO ALTO NETWORKS, INC.
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
         COMPLAINT FOR PATENT INFRINGEMENT
         CASE NO.                                                                                          5
         sf-3332083
